Case: 16-11510      Document: 00514001846         Page: 1    Date Filed: 05/22/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit
                                    No. 16-11510                                    FILED
                                  Summary Calendar                              May 22, 2017
                                                                               Lyle W. Cayce
                                                                                    Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JORGE RUIZ-RABANALES,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:16-CR-157-1


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Jorge Ruiz-Rabanales appeals the 12-month sentence imposed following
his guilty plea conviction for illegal reentry. The sentence represented an
upward variance from the applicable guidelines range.                 On appeal, Ruiz-
Rabanales complains that his sentence is substantively unreasonable. He
asserts that the district court gave undue weight to his criminal history
because his prior misdemeanor convictions would not have qualified as serious


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-11510     Document: 00514001846     Page: 2   Date Filed: 05/22/2017


                                  No. 16-11510

offenses warranting an upward departure under U.S.S.G. § 4A1.3(a). He also
contends that the district failed to consider favorable factors about his personal
history and his benign reasons for coming to the United States.
      We review sentences for substantive reasonableness, in light of the
18 U.S.C. § 3553(a) factors, under an abuse of discretion standard. Gall v.
United States, 552 U.S. 38, 49-51 (2007). To the extent that Ruiz-Rabanales is
arguing that the district court should have taken into account the provisions
of § 4A1.3 in determining whether to impose an upward variance, he is
incorrect. See United States v. Gutierrez, 635 F.3d 148, 152-53 (5th Cir. 2011);
United States v. Mejia-Huerta, 480 F.3d 713, 723 (5th Cir. 2007). The record
confirms that the district court considered counsel’s arguments and made an
individualized assessment based on numerous factors, including Ruiz-
Rabanales’s personal history and characteristics; the nature of his prior
offenses; and the need for the sentence to promote respect of the law, promote
deterrence, and protect the public. See id.; § 3553(a)(1), (2). Ruiz-Rabanales
has not shown that the court’s focus on his criminal history and the resulting
decision to sentence him above the advisory guidelines range failed to take into
account “a factor that should have received significant weight,” gave weight “to
an irrelevant or improper factor,” or represented “a clear error of judgment in
balancing the sentencing factors.” United States v. Smith, 440 F.3d 704, 708
(5th Cir. 2006).
      As for the increase to 12 months from the seven-month top of the
guidelines range, this court has upheld variances and departures greater than
the increase to Ruiz-Rabanales’s sentence. See United States v. Jones, 444 F.3d
430, 433, 441-42 (5th Cir. 2006). Ruiz-Rabanales has failed to show that the
district court’s justification for the imposed sentence was insufficiently




                                        2
    Case: 16-11510   Document: 00514001846   Page: 3   Date Filed: 05/22/2017


                              No. 16-11510

compelling. See Smith, 440 F.3d at 707. Consequently, the judgment of the
district court is AFFIRMED.




                                    3